DETAILED ACTION
This action is responsive to the amendments filed 6/25/2021.
Claims 6-13 are newly added, and pending. Claims 1-5 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are dependent upon canceled claims, and therefore the dependencies lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vince Gotera,  Post – NaPoWriMo Prompt . . . Erasure Poetry, published 5/2/2012 (“Gotera”).
Gotera teaches a method for producing texts using words in another text. With regard to Claim 6, Gotera teaches a method for interwriting, comprising: 
displaying a first text that is to be presented for normal reading (Gotera shows several examples of existing first texts that are to be read normally); 
assigning a distinctive color to a plurality of words in the first text to create a signalized text, wherein the signalized text forms a distinct second text that is to be read independently from the first text (Gotera’s examples include circling or highlighting words of the text in a distinctive color, where the words form a second, separate text to be read independently from the first); 
applying strikethrough to one or more words to which the distinctive color is assigned, wherein words displayed in the distinctive color and with strikethrough applied are to be read only as part of the signalized text and not as part of the first text (Gotera’s signalized text in the first example includes words in the signalized color that are part of the signalized text but which are not part of the original text. Gotera would suggest to one of skill in the art that such text could be further stylized using strikethrough or other artistic embellishment); and
displaying an arrow pointing at a word of the signalized text indicating the start of the signalized text (Gotera’s second example includes an arrow that points to the first signalized word of a text; the first example includes arrows leading to each successive word of a text indicating an order in which the text is to be read).
With regard to Claim 7, Gotera teaches that the arrow indicates a reading direction of the signalized text. The first and second examples each indicate the direction of reading using arrows.
With regard to Claim 8, Gotera teaches creating the signalized text further comprises highlighting, underlining, or bolding words of the first text to indicate their inclusion in the signalized text. Each example draws a distinctive color around the words to be included in the signalized text.
With regard to Claim 9, Gotera suggests wherein words to which strikethrough are applied are placed within parentheses. Gotera’s signalized text in the first example includes words in the signalized color that are part of the signalized text but which are not part of the original text. Gotera would suggest to one of skill in the art that such text could be further stylized using strikethrough, parentheses, or other artistic embellishment.
With regard to Claim 10, Gotera teaches that one or more words to which strikethrough is applied and which are placed in parentheses appear outside the body of the first text. Gotera’s first two examples show that signalized text can be reproduced with other text in the margin of the original document.
With regard to Claim 11, Gotera suggests that an asterisk is displayed using the distinctive color to indicate the end of the signalized text. Gotera’s fourth example includes a stylized artistic drawing at the bottom, indicating a last word of the text; this would suggest to one of skill in the art other similar designs such as an asterisk.
With regard to Claim 12, Gotera teaches that a second distinctive color is applied to a second plurality of words within the first text, to create a distinct third text which is to be read independently from the first and second texts. Gotera shows a first and second color each used in the same original page of text for creating a signalized text.
With regard to Claim 13, Gotera teaches that the first text comprises a plurality of independent texts. Each of the examples includes a plurality of sections of text.

Response to Arguments
Applicant’s remarks have been considered, however Applicant is advised that given the breadth of what artists and poets have created using visual art techniques to create poetry and other second texts using an existing first text, it is unlikely that the subject matter presented in this application will be found patentable in light of these techniques.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
8/22/2021